*801C. A. 4th Cir. Reported below: 361 Fed. Appx. 539;
C. A. 5th Cir. Reported below: 370 Fed. Appx. 518 (first judgment); 365 Fed. Appx. 583 (second judgment); and
*802No. 09-10438.
C. A. 8th Cir. Reported below: 356 Fed. Appx. 918. Motions of petitioners for leave to proceed in forma pauperis granted. Certiorari granted, judgments vacated, and eases remanded for further consideration in light of Carachuri-Rosendo v. Holder, 560 U. S. 563 (2010).
Justice Kagan took no part in the consideration or decision of these motions and these petitions.